Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 25, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151601 & (23)(28)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 151601
                                                                     COA: 323688
                                                                     Wayne CC: 11-003355-FC
  QUAN DORSEY,                                                                  11-003356-FC
           Defendant-Appellant.                                                 11-003357-FC
                                                                                11-003361-FC
  _____________________________________/

          On order of the Court, the application for leave to appeal the March 12, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and for summary disposition are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 25, 2016
         p0414
                                                                                Clerk